On Motion for Rehearing.
The motion asserts that the court overlooked the evidence in the record that the trustees of Pridgen School District in 1921, recognized a superior title to be in J. F. Pridgen, a predecessor in the record title of the plaintiff, and therefore the possession of the trustees was not adverse. The only evidence in the record on which the plaintiff can base such contention is an excerpt from the minutes of the Coffee County Board of Education, *329dated February 7, 1921, which recited: “It was agreed that 3% acres of land be purchased from J. F. Pridgen for Pridgen School site and that he be paid $35.00 per acre for same.” There was no evidence that the “3% acres ... for Pridgen School site” referred to in the aforesaid minutes was the same property then possessed by the school trustees and which is presently the subject matter of this suit. Furthermore, in 1921 the trustees of Pridgen School District (not the Coffee County Board of Education) were in possession of the school property and not until 1945 when the school district was abolished did the school property pass to the County Board of Education. Therefore the record at most indicates that if a superior title to the presently litigated tract was recognized such recognition was made by the Coffee County Board of Education and not by the trustees who possessed the property. There is no evidence in the record to indicate that after February, 1921, anything was done either by J. F. Pridgen or the county regarding the purchase of any land, but the evidence shows that for more than twenty years after 1921 the trustees continued in possession of the school property.
It is further contended that it may be implied that Mary Pridgen, the wife of George W. Pridgen and the holder of the record title to the tract in 1907, intended to abide by the conduct of her husband in permitting her property to be used for school purposes and thereby a dedication arose by implication. There is no evidence in the record as to any act or conduct on the part of Maiy Pridgen as to this property. If dedication by total silence can arise by implication, the plaintiff would be barred from asserting it by virtue of Code § 85-410, which provides: “If the owner of lands, either expressly or by his acts, shall dedicate the same to public use, and the same shall be so used for such a length of time that the public accommodation or private rights might be materially affected by an interruption of the enjoyment, he may not afterwards appropriate it to private purposes.” It is undisputed that the school trustees as well as the county board of education spent several thousands of dollars of public funds in improving the property for public use between 1907 and 1957. In such circum*330stances the ruling in Chapman v. Floyd, 68 Ga. 455 (2), would control: “If one dedicated land to the public for school purposes, and the dedication was accepted, possession taken, improvements made, capital invested, and the premises used and occupied for such a length of time as that the public accommodation would be affected by an interruption of the enjoyment, then the public (represented by the authorities of the school) would stand in the position of a purchaser for value.”

Rehearing denied.


All the Justices concur.